Citation Nr: 0020925	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-28 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Evaluation of a service-connected anxiety disorder, with 
panic attacks and depressive disorder, rated 30 percent 
disabling from December 20, 1994.

2.  Evaluation of service-connected hypertension, rated 10 
percent disabling from December 20, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran had more than nine years of active service, 
including service from April 1966 to January 1970, April 1977 
to April 1981, and July 1987 to March 1988.

By a decision entered in November 1981, the RO in Phoenix, 
Arizona, granted service connection for an anxiety reaction 
and hypertension, and assigned disability ratings therefor of 
10 and zero percent, respectively, effective from April 15, 
1981.  Thereafter, in September 1982, the RO received a 
letter from the veteran in which he renounced his VA 
disability compensation benefits, and asked that they be 
discontinued.  Based on that letter, the RO took action to 
terminate his benefits.

In December 1994, the veteran filed a new application for VA 
disability compensation benefits for, among other things, 
anxiety and hypertension.  See 38 U.S.C.A. § 5306(b) (West 
1991); 38 C.F.R. § 3.106(b) (1999).  Subsequently, in June 
1995, the RO in Newark, New Jersey, entered a decision 
awarding a 30 percent disability rating for an anxiety 
disorder with panic attacks and depressive disorder, and a 10 
percent rating for hypertension, effective from December 20, 
1994.  This appeal ensued.


REMAND

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Arms v. West, 12 Vet. 
App. 188, 200 (1999); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Here, the veteran's claims are not claims for "increased" 
ratings, but rather claims for higher "original" ratings 
than those currently assigned.  See 38 U.S.C.A. § 5306(b) 
(West 1991) (indicating that a new application for 
compensation following a renouncement of benefits "shall be 
treated as an original application . . . ."); 38 C.F.R. 
§ 3.106(b) (1999) (to the same effect).  See also Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that a 
distinction must be made between a veteran's dissatisfaction 
with "original ratings" and dissatisfaction with 
determinations on later filed claims for increased rating).  
Nevertheless, because the two types of claims are very 
similar, the Board of Veterans' Appeals (Board) finds that 
the veteran's allegations alone are sufficient to make his 
claims well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
Because the claims are well grounded, VA has a duty to assist 
him in developing the facts pertinent to the claims.

The record shows that the veteran was last examined for VA 
compensation purposes in January 1995.  The record further 
shows that the RO has on several occasions made efforts to 
assist him by having him re-examined for purposes of 
obtaining a more complete and current assessment of the 
disabilities in question, and that he has repeatedly failed 
to report for the examinations as scheduled.  

Unfortunately, copies of the notices of examination provided 
the veteran are not in the file.  Without such documentation, 
the Board cannot affirmatively ascertain whether he was in 
fact given notice of the examinations and, if so, whether the 
notices were properly addressed to him and/or provided him 
adequate advance notice of the scheduled appointment(s).  Cf. 
Hyson v. Brown, 5 Vet. App. 262 (1993).  Consequently, in 
order to ensure the veteran full due process of law, the 
Board will remand this case so that he can be given another 
opportunity to report for the examinations.  38 C.F.R. 
§§ 3.327, 4.2, 19.9 (1999).

By this remand, the Board is notifying the veteran that the 
requested examinations are being scheduled to assist VA in 
assessing the relative severity of his disabilities, and that 
his failure to report for the examinations may result in his 
claims being disallowed.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
indicated that "[t]he duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a veteran desires help with his claim, he must cooperate 
with VA's efforts to assist him, to include reporting for 
scheduled examinations and keeping VA apprised of his current 
whereabouts.  Id.  See also Hyson, 5 Vet. App. at 265.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should again ask the veteran 
to provide the RO with information 
regarding any evidence of current or past 
treatment for his service-connected 
psychiatric disorder and hypertension 
that has not already been made part of 
the record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  The RO should in particular 
undertake efforts to obtain a complete 
set of clinical records from Susan Peet 
Rowley, M.D., and Deborah L. Neiman, M.D.  
The veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for a psychiatric examination.  
A copy of the appointment notice sent to 
the veteran should be associated with the 
claims folder.  The examiner should 
review the claims folder, examine the 
veteran, and provide opinions material to 
the rating criteria found in 38 C.F.R. 
§§ 4.130, Diagnostic Code 9400 (1999), 
and 4.132, Diagnostic Code 9400 (1996).  
In other words, questions relating to the 
degree to which the veteran's service-
connected psychiatric symptomatology 
affects his interpersonal relationships, 
initiative, flexibility, reliability, and 
ability to obtain and engage in gainful 
employment should be addressed.  The 
examiner should indicate whether the 
veteran's service-connected disorder is 
severe enough to either interfere with 
his social and occupational functioning 
or to require continuous medication; 
whether his symptoms are controlled by 
continuous medication; whether his 
symptoms decrease work efficiency 
continuously, occasionally, or only 
during periods of significant stress; 
whether he has panic attacks and, if so, 
whether they occur less than once a week, 
once a week, more than once a week, or 
continuously; whether there is memory 
loss and, if so, whether it is of the 
short- or long-term memory and whether it 
is mild (relating to names, directions, 
or recent events) or more severe 
(relating to one's own name, one's own 
occupation, or the names of close 
relatives); and whether the condition is 
manifested by depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, 
flattened affect, difficulty in 
understanding complex commands, impaired 
judgment and/or abstract thinking, 
disturbances of motivation or mood, 
suicidal ideation, obsessional rituals 
that interfere with routine activities, 
impaired impulse control, spatial or 
temporal disorientation, neglect of 
personal appearance and hygiene, gross 
impairment of thought processes or 
communication, grossly inappropriate 
behavior, persistent delusions or 
hallucinations, persistent danger of 
hurting oneself or others, an inability 
to perform the activities of daily 
living, difficulty in adapting to 
stressful circumstances, difficulty in 
establishing and maintaining effective 
work and/or social relationships, or 
circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner should 
provide an adaptive-functioning score and 
an explanation of the score's meaning in 
relation to the schedular rating 
criteria.  The examiner should then 
indicate whether the service-connected 
psychiatric disorder has caused mild, 
definite, considerable, severe, or total 
social and industrial impairment, and 
whether it renders the veteran 
unemployable.  If non-service-connected 
psychiatric disorders are noted, the 
examiner should, to the extent feasible, 
describe the level of disability due to 
the service-connected disorder(s) alone.

3.  The veteran should also be scheduled 
for a cardiovascular examination.  A copy 
of the appointment notice sent to the 
veteran should be associated with the 
claims folder.  The examiner should 
review the claims folder and examine the 
veteran.  Serial blood pressure testing 
should be conducted.  Based upon current 
clinical evidence, and a review of the 
available historical data, the examiner 
should provide a medical opinion as to 
whether the veteran's hypertension is 
best described as manifested by diastolic 
pressures predominantly less than 100; 
predominantly between 100 and 109; 
predominantly between 110 and 119; 
predominantly between 120 and 129; or 
predominantly 130 or higher.  The 
examiner should also provide an opinion 
as to whether the veteran's hypertension 
is best described as manifested by 
systolic pressures predominantly less 
than 160; predominantly between 160 and 
199; or predominantly 200 or higher.  The 
examiner should indicate whether 
continuous medication is required for 
control of the veteran's hypertension, 
and should fully describe all noted 
symptomatology associated with the 
condition.  The examiner should 
specifically indicate whether the 
observable symptomatology due to 
hypertension, if any, can be best 
characterized as mild, definite, 
moderately severe, or severe in degree.  
If no observable symptoms can be 
identified, that fact should be noted in 
the report of the examination.  A 
complete rationale for all opinions 
should be provided.

4.  The RO should thereafter take 
adjudicatory action on the claims here at 
issue.  In so doing, the RO should 
consider and apply the most favorable 
version of the amended rating criteria, 
with reference to the principles set out 
in VAOPGCPREC 3-2000 (April 10, 2000).  
Cf. 38 C.F.R. § 4.130, Diagnostic Code 
9400 (1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999); 38 C.F.R. 
§ 4.132, Diagnostic Code 9400 (1996); and 
38 C.F.R. § 4.104, Diagnostic Code 7101 
(1997).

5.  If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran does 
not appear for either of the 
aforementioned examinations, the SSOC 
should include, among other things, a 
citation to, and discussion of, 38 C.F.R. 
§ 3.655.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	DAVID A. BRENNINGMEYER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1999).


